COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00201-CR


JARID LAWSON                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F15-2015-158

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

                               I. INTRODUCTION

      Appellant Jarid Lawson appeals his conviction for continuous sexual abuse

of a young child for which he was sentenced to life imprisonment. See Tex.

Penal Code Ann. § 21.02(b), (h) (West Supp. 2017). In a single issue, Lawson

argues that the evidence is insufficient to prove beyond a reasonable doubt that



      1
      See Tex. R. App. P. 47.4.
he committed two acts of sexual abuse against his daughter Amanda2 at least

thirty days apart.   Because Amanda’s testimony, as well as her counselor’s

testimony, provides sufficient evidence to support the timing element of the

offense, we will affirm.

                           II. FACTUAL BACKGROUND3

      Amanda was born in September 2004. Shortly thereafter, Lawson and

Amanda’s mother separated and ultimately divorced, and Amanda lived with her

mother. When Amanda was in second grade, she started going to Lawson’s

house on Thursday evenings and progressed to staying at Lawson’s house on

Thursday nights and every other weekend. Prior to the abuse, Lawson was

Amanda’s “favorite person” because she received a lot of attention from him, he

was easy to talk to, and he was someone she trusted.

      Amanda, who was twelve years old at the time of the trial, testified that her

father started sexually abusing her when she was nine years old and continued

sexually abusing her after she turned ten. The first act of sexual abuse occurred

in the living room at Lawson’s house in the fall before Amanda started fourth

grade; Amanda explained that it was before her tenth birthday in September

      2
       To protect the anonymity of the child victim, we use a pseudonym. See
Tex. R. App. P. 9.10(a)(3); McClendon v. State, 643 S.W.2d 936, 936 n.1 (Tex.
Crim. App. [Panel Op.] 1982).
      3
        Because the only element of his conviction that Lawson challenges on
appeal is the timing of the sexual abuse—that two acts of sexual abuse were
committed thirty days apart—we set forth only the facts necessary for disposition
of his arguments related to the timing issue.


                                        2
2014. Lawson told Amanda that he needed to teach her what sex was and told

her to take off her clothes. After Amanda complied, Lawson used his hand to

touch all over her body, including her breasts, her butt, and her vagina. 4 Amanda

believed that Lawson only stopped touching her because her step-mom was due

home soon. Lawson told Amanda not to tell anyone because she could get in

trouble. Lawson explained that “some dads do this because . . . they want to do

it, but he wanted to do it for education.” Amanda then put her clothes back on.

      When asked whether she remembered where Lawson touched her during

other times, Amanda responded, “Yeah.        There’s a lot of times.”    Amanda

described a time when she and Lawson were in his bedroom and she was laying

on her back on the bed without any clothes on. Amanda said that Lawson also

did not have on any clothes and was in between her legs touching the inside of

her vagina with his hand. Amanda testified that during this encounter, Lawson

was not doing anything to himself but that other times “he would touch his dick

and then have an orgasm and sperm would come out.” When asked whether

there were other times when sperm came out, Amanda testified that it happened

“every time after the second time” and that there was more than one time when

he touched his dick while he was with Amanda. Lawson told Amanda not to tell

anyone about this event.

      4
      Amanda testified that Lawson taught her the names of the male and
female body parts, including slang terms such as “dick,” and explained what an
orgasm is. In setting forth Amanda’s testimony, we use the same terms that she
used.


                                        3
      Amanda also testified regarding an incident that occurred while she was

taking a shower.     Amanda said that Lawson came in to the bathroom and

watched her while she showered, which she thought “was creepy.” Amanda told

Lawson that one of her friends had said a bad word, and Amanda told Lawson

the bad word. Lawson told Amanda that because she had cursed, she “had to

have a punishment.” Lawson usually punished Amanda by explaining why what

she had done was wrong and then requiring her to write Bible verses or

dictionary words. But this time, Lawson gave her the choice of “sucking his dick

or touching it,” and she chose the latter. Amanda testified that she touched

Lawson’s dick, that he had an orgasm, and that she removed her hand because

she was “really grossed out.” Lawson told her not to tell anyone.

      Amanda believed that another touching occurred during the same episode

as “the shower time.” Amanda testified that when she got out of the shower, she

ended up on top of Lawson without her clothes on and that he rubbed his dick on

the inside of the lips of her vagina.

      Another time, Amanda was laying on Lawson’s bed without clothes on, and

he retrieved a red cylindrical device from a drawer. Lawson told Amanda that the

device was a vibrator and that it was used “for pleasure purposes.” Amanda

testified that Lawson put the vibrator on her vagina but not inside her. Amanda

said Lawson stopped when she had an orgasm.

      Amanda described another time when Lawson touched her. During that

event, she was laying on the couch in the living room and Lawson was in


                                        4
between her legs. Amanda was watching pornography on Lawson’s phone, and

he “stuck his finger inside of [her].” Amanda testified that “hurt a lot.” Amanda

further testified that there were other times she watched videos on Lawson’s

phone of people having sex.

      Amanda testified that the last act of sexual abuse happened in her

bedroom at Lawson’s house two or three weeks before the STARR test, which

was close to the end of her fourth-grade year. Lawson came in to Amanda’s

bedroom while she was laying on her back on the bed, climbed on top of her, and

tried to kiss her; she told him no and pushed him off of her. Amanda testified that

she had been wearing a nightgown when Lawson came in to her room but that

either he took it off or she took it off. When Amanda told Lawson that she did not

want him to kiss her, he told her that it was going to be the last time. Amanda

testified that Lawson had told her that “10 other times before,” so she knew it was

not going to be the last time. Lawson also told her not to tell anyone about this

and that “it was for educational purposes.”

      Amanda testified that she could not remember every single time that

Lawson had touched her. When asked how often Lawson had touched her,

Amanda responded that she was at his house every Thursday and every other

weekend, that her step-mom was gone on Saturdays,5 and that it happened “a

lot.” Amanda later testified that the sexual abuse happened “[a] lot more than

      5
       Amanda testified that her step-mom was never at the house when the
sexual abuse occurred.


                                        5
five times. Like more than a hundred times.” When asked if it just seemed like

more than a hundred times, Amanda responded, “I was there all the time[,] and it

was anytime really we were alone.”

      Amanda testified that she had been in counseling since she was

approximately four years old due to being bullied at school and that one week

during her appointment, her counselor gave her a form to complete that asked if

anyone had ever touched her on her “swimsuit parts.”             Amanda did not

understand that phraseology and asked her counselor what it meant. Amanda’s

counselor explained that “swimsuit parts” referred to the body parts covered by a

swimsuit and included her breasts, butt, and vagina. Amanda testified that she

was “kind of done with everything” and that she “didn’t want to go through that

anymore,” so she answered that Lawson had touched her in the places covered

by her swimsuit.

      Amanda explained that she did not bring up the sexual abuse earlier

because “I was scared. I -- I didn’t want him to get in trouble. He was my

favorite person. And I didn’t want this to be happening. I wanted it to be a bad

dream[,] and I wanted it to stop. But I didn’t know how to tell anyone.”

      Amanda recalled that she had talked to representatives from Child

Protective Services a few times,6 but she testified that she had talked to them


      6
        CPS received several referrals regarding neglectful supervision or abusive
conduct by Amanda’s mother, but those allegations—some of which were
initiated by Lawson—were ruled out.


                                         6
“before all this started.” Amanda reiterated several times that she had spoken to

CPS while she was in the third grade, which “was before everything started.”

      Jennifer Stripling, Amanda’s counselor, testified that during Amanda’s

counseling session on March 30, 2015, she gave Amanda a survey that asked

her to put a dot next to any statement that she was worried about, to put two dots

next to any statement that was a big worry, and to put three dots next to any

statement that was a giant worry. Amanda put three dots next to the statement:

“I have an awful secret I’m nervous to share.” When Amanda came to the next

statement—“[S]omeone is touching me in a way that I don’t like”—she stopped

filling out the survey and asked Stripling what that statement meant. Stripling

explained the statement, and Amanda said that her dad had been touching her in

the area that is usually covered by a bathing suit. Amanda told Stripling that the

touching had started in “late fall the previous year[] [a]round Thanksgiving time

. . . 2014” and that it occurred when she visited her dad and her step-mom was at

work. Stripling’s understanding was that the abuse ended at the time of the

outcry—March 30, 2015.       Stripling brought in Amanda’s mother, and then

Stripling reported Amanda’s outcry to CPS.

      Amanda’s mother testified that in June or July 2014—just before Amanda

turned ten years old in September 2014—she noticed that Amanda had started

sleeping with her light on and that she had started piling all her stuffed animals

on top of her body when she was in bed. Later in the year, Amanda started

having panic attacks when she knew she would have to go visit Lawson.


                                        7
      Katelyn Kaske, an investigator with CPS, testified that she first interviewed

Amanda on October 20, 2014, after CPS received a referral that Amanda’s

mother had been leaving Amanda and her half-sisters unsupervised.             Kaske

testified that during the interview, she asked Amanda whether she had been

sexually abused, and Amanda said no.          Kaske observed Amanda’s forensic

interview the following week on October 30, 2014, when Amanda was again

asked whether she had been sexually abused, and she again answered no.

      After CPS was informed of Amanda’s March 30, 2015 outcry, Kaske

observed Amanda’s forensic interview on April 2, 2015. Kaske testified that she

did not have concerns that Amanda had been coached prior to the interview

because Amanda was very detailed in her outcry; conversely, Kaske said that

“[m]ost kids that are coached aren’t very detailed in their outcry or don’t know

specific instances.”

             III. SUFFICIENT EVIDENCE SUPPORTS TIMING OF ASSAULTS

      In his sole issue, Lawson argues that the evidence is insufficient to prove

beyond a reasonable doubt that he committed two acts of sexual abuse against

Amanda at least thirty days apart. Lawson attacks Amanda’s testimony, arguing

that she “did not testify with any appreciable degree of specificity, so as to permit

some timeline to be established between the incidents of sexual abuse.”

                             A. Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to


                                         8
determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State,

483 S.W.3d 29, 33 (Tex. Crim. App. 2016).            Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder.       See

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). Instead, we

determine whether the necessary inferences are reasonable based upon the

cumulative force of the evidence when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied,

136 S. Ct. 198 (2015).     We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Id. at

448–49; see Blea, 483 S.W.3d at 33.

                          B. Elements of the Offense

      A person commits the offense of continuous sexual abuse of a young child

if, during a period that is thirty days or more in duration, a person who is


                                        9
seventeen years of age or older commits two or more acts of sexual abuse

against a child younger than fourteen years of age.      Tex. Penal Code Ann.

§ 21.02(b). An “act of sexual abuse” includes, among other types, indecency

with a child, sexual assault, aggravated sexual assault, and sexual performance

with a child.7 Id. § 21.02(c)(2)–(4), (6). Although the exact dates of the acts of

sexual abuse need not be proven, the offense of continuous sexual abuse of a

child does require proof that one act of sexual abuse occurred on at least the

29th day after the day of another act of sexual abuse. See id. § 21.02(d) (“The

jury must agree unanimously that the defendant, during a period that is 30 or

more days in duration, committed two or more acts of sexual abuse.”). However,

members of the jury are not required to agree unanimously on which specific acts

of sexual abuse were committed by the defendant or the exact date when those

acts were committed. Id.


      7
      The indictment alleged that the acts of sexual abuse that Lawson
committed constituted indecency with a child:

      JARID LAWSON, who is hereinafter styled defendant, during a
      period that was 30 days or more in duration, to-wit: from on or about
      the 1st day of September, 2014, through on or about the 15th day of
      March, 2015, and anterior to the presentment of this Indictment, in
      the county and state aforesaid, did then and there commit two or
      more acts of sexual abuse, namely, Indecency with a Child against
      [Amanda], to-wit: with the intent to arouse or gratify the sexual
      desire of the said defendant, engage in sexual contact with
      [Amanda] by touching the genitals of [Amanda], and at the time of
      the commission of each of those acts, the defendant was at least 17
      years of age and [Amanda] was a child younger than 14 years of
      age, and not the spouse of the defendant[.]


                                       10
          C. Sufficient Evidence Exists on Timing of Sexual Abuse

      Here, the jury heard testimony from Amanda that Lawson had committed

two or more acts of sexual abuse against her beginning before she entered

fourth grade and continuing up until the spring when she was in fourth grade.

Lawson challenges the timing of the first act of sexual abuse, arguing that

because Amanda denied being sexually abused when she was interviewed by

CPS in October 2014, “it is reasonable to conclude that [the] abuse, if any, had

not started prior to [her] denials of abuse on October 30, 2014” and that “the jury

was left only to speculate as to whether any sexual abuse began more than 30

days before the last instance of sexual abuse in March 2015” 8 because Amanda

“provided no additional time line or point of reference for any abuse.”      Even

assuming that Amanda’s testimony about the timing of the first act of sexual

abuse is incorrect, the jury had before it Stripling’s testimony that Amanda

disclosed to her that the touching started in late fall around Thanksgiving 2014,

as well as other testimony from Amanda that the sexual abuse occurred any time

that she was alone with Lawson, that her step-mom worked every Saturday, that

she was at his house every other weekend, and that the sexual abuse occurred

“more than a hundred times.” Viewing the evidence in the light most favorable to

the verdict, a rational trier of fact could have found beyond a reasonable doubt

that Lawson, during a period that was thirty days or more in duration (from

      8
        Lawson does not challenge Amanda’s testimony regarding the timing of
the last act of sexual abuse.


                                        11
approximately late Thanksgiving 2014 to March 2015), committed two or more

acts of sexual abuse against Amanda, a child younger than fourteen years of

age. See Smith v. State, 397 S.W.3d 765, 769–70 (Tex. App.—San Antonio

2013, no pet.) (holding evidence sufficient to establish that two acts of sexual

abuse of child were committed more than thirty days apart even though

complainant’s testimony suggested two different time periods for the second

incident); Williams v. State, 305 S.W.3d 886, 890 (Tex. App.—Texarkana 2010,

no pet.) (holding evidence sufficient to establish that two acts of sexual abuse of

child were committed more than thirty days apart based on victim’s testimony

that abuse occurred “[j]ust about every time that I went out there to stay with

grandmother” and record reflected that victim went to grandmother’s every day

during the work week for a five-month period).

      Lawson further attacks Amanda’s credibility, arguing that she had denied

being sexually abused when asked about it during two CPS interviews after the

abused had allegedly already begun. The jury, however, was the sole judge of

the weight and credibility of the evidence, and we must presume that the jury

resolved any conflicting inferences in favor of the verdict and defer to that

resolution. See Tex. Code Crim. Proc. Ann. art. 38.04; Blea, 483 S.W.3d at 33.

Lawson also argues that the evidence is insufficient because he never made any

admissions or inculpatory statements about sexually abusing Amanda, there

were no witnesses, and there was no confirmatory scientific evidence of sexual

abuse. Lawson’s arguments indicate that Amanda’s allegations of sexual abuse


                                        12
must be corroborated, but a complainant’s testimony, standing alone, is

sufficient. See Garcia v. State, 563 S.W.2d 925, 928 (Tex. Crim. App. [Panel

Op.] 1978) (“[Victim’s] testimony, standing alone, is sufficient evidence of

penetration.”).

      Accordingly, we hold that the evidence presented at trial and the

reasonable inferences to be drawn from the evidence—when viewed in the light

most favorable to the verdict—are sufficient to have enabled a rational factfinder

to have found beyond a reasonable doubt that Lawson committed two or more

acts of sexual abuse against Amanda during a period that was thirty days or

more in duration. See Tex. Penal Code Ann. § 21.02(b); Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; Smith, 397 S.W.3d at 769–70; Williams, 305 S.W.3d at

890. We overrule Lawson’s sole issue.

                                IV. CONCLUSION

      Having overruled Lawson’s sole issue, we affirm the trial court’s judgment.


                                                  PER CURIAM

PANEL: WALKER, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 8, 2018




                                        13